                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT J. POZZUOLO, and All                 :      CIVIL ACTION
Others Similarly Situated                   :
                                            :
      v.                                    :
                                            :
PORTFOLIO RECOVERY                          :
ASSOCIATES, INC.                            :      NO. 18-1797

                                        ORDER

      NOW, this 25th day of April, 2019, upon consideration of Plaintiff’s Motion for

Reconsideration of Order Granting Defendant’s Motion to Dismiss for Lack of Subject

Matter Jurisdiction (Document No. 25) and the defendant’s response, it is ORDERED that

the motion is GRANTED.

      IT IS FURTHER ORDERED that the Order of April 9, 2019 granting the

defendant’s motion to dismiss is AMENDED to reflect that the dismissal of this action was

WITHOUT PREJUDICE.




                                                      /s/TIMOTHY J. SAVAGE
